tcmemo_2008_40 united_states tax_court donald p and margie c osborne petitioners v commissioner of internal revenue respondent docket no filed date donald p and margie c osborne pro sese joan e steele for respondent memorandum findings_of_fact and opinion foley judge after concessions the issues for decision are whether petitioners are entitled to depreciation insurance interest supplies tax and licenses travel and other expense deductions relating to and petitioners properly calculated cost_of_goods_sold relating to and petitioners failed to report gross_income relating to and and petitioners are liable for sec_6662 a accuracy-related_penalties findings_of_fact petitioner donald osborne mr osborne was a self-employed truck driver in addition he maintained a business don osborne enterprises which rented trailers and bought and sold over-the- road trucks and trailers on his schedules c profit or loss from business relating to and mr osborne combined income and expenses relating to these activities and claimed expense deductions for depreciation insurance interest supplies tax and licenses travel and other expenses in petitioners’ and returns were selected for audit and respondent’s revenue_agent mary miller began an examination of the items on the returns to substantiate their expense deductions petitioners submitted canceled checks credit card statements insurance records and other documentation petitioners were given credit for the expenses that were properly substantiated using canceled checks and vehicle title information for mr osborne’s business ms miller made adjustments to the inventory cost_of_goods_sold and depreciable unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure assets relating to and in addition ms miller used a bank_deposits analysis to determine petitioners’ unreported income on date respondent issued petitioners a notice_of_deficiency relating to and in the notice_of_deficiency respondent determined that petitioners were not entitled to portions of the deductions claimed on their returns had failed to report gross_receipts income had improperly calculated cost_of_goods_sold and were liable for sec_6662 accuracy-related_penalties on date petitioners while residing in colorado filed their petition with the court opinion petitioners contend that they are entitled to the schedule c deductions relating to and for don osborne enterprises sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business petitioners must maintain sufficient records to substantiate the deductions see sec_6001 sec_1_6001-1 income_tax regs at trial petitioners produced canceled checks credit card statements insurance records and other documentary_evidence that respondent had previously taken into account in the determinations there is no credible_evidence to substantiate deductions ie those relating to depreciation insurance interest supplies tax and licenses travel and other expenses beyond those that respondent allowed in the notice_of_deficiency in addition we sustain respondent’s determinations relating to cost_of_goods_sold during the trial pursuant to a stipulated agreement the parties reduced the amount of unreported gross_income in dispute to determine petitioners’ unreported income respondent conducted a bank_deposits analysis bank_deposits are prima facie evidence of income 87_tc_74 and under the bank_deposits method all money deposited into a taxpayer’s bank account during a given period is assumed to be taxable_income 96_tc_858 affd 959_f2d_16 2d cir respondent’s determinations are presumed to be correct and petitioners bear the burden of proving that respondent’s bank_deposits analysis is erroneous see rule a 94_tc_654 petitioners did not submit sufficient evidence to pursuant to sec_7491 petitioners have the burden_of_proof unless they introduce credible_evidence relating to the issue that would shift the burden to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure rebut respondent’s determinations and the determinations are as adjusted by the parties’ stipulation therefore sustained with respect to and respondent determined that petitioners were liable for accuracy-related_penalties pursuant to sec_6662 the penalty applies to any portion of petitioners’ underpayment that is attributable to negligence or disregard of rules or regulations see sec_6662 respondent bears and has met the burden of production relating to the sec_6662 accuracy-related_penalties and has established that petitioners were negligent in the filing of their and returns see sec_7491 116_tc_438 petitioners failed to report income maintain adequate business records or exercise due care in reporting their income and expenses accordingly we sustain respondent’s determinations contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
